Citation Nr: 0334583	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a lung disorder, 
claimed as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to 
March 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May 2000 and August 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


REMAND

The veteran in this case seek service connection for 
bilateral hearing loss and heart disease, as well as for a 
lung disorder, and essential hypertension.  In pertinent 
part, it is argued that all of the disabilities currently at 
issue had their origin during the veteran's period of active 
military service.  

In that regard, a review of the record discloses that, in 
December 1968, while in service, the veteran received 
treatment for viral pericarditis.  Shortly thereafter, during 
the course of the veteran's service separation examination in 
February 1969, there was noted a Grade I-II systolic apical 
heart murmur.  While on further evaluation, there was no 
evidence of any organic heart disease, there remains some 
question regarding the exact nature and etiology of the 
veteran's inservice heart murmur.  This is particularly the 
case given the apparent presence of histoplasmosis prior to 
service, and a functional heart murmur in June 1969, shortly 
following the veteran's discharge from service. 

The Board further notes that, based on evidence contained in 
the file, the veteran apparently received treatment on a 
number of occasions from various private physicians for his 
alleged heart disease and hypertension.  At present, it is 
unclear whether sufficient attempts have been made to obtain 
those records.  Accordingly, further development in this area 
will be undertaken prior to a final adjudication of the 
veteran's current claims.

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  The VA 
has promulgated regulations to implement the provisions of 
this law.  See 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate his claims, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claims.  It also includes new notification 
provisions.  Pursuant to the VCAA, the VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence necessary to substantiate and 
complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, notwithstanding correspondence from the 
RO dated in August 2001, and the issuance (in August 2002) of 
a Statement of the Case containing certain of the regulatory 
provisions pertaining to the VCAA, the RO has failed to 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claims.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (see also Quartuccio, 
supra) they should be given the 
opportunity to respond.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment rendered by any 
health care providers, VA or non-VA who 
treated him for a hearing loss, 
cardiovascular disease, including 
hypertension or histoplasmosis prior or 
subsequent to service.  The veteran 
should indicate whether any health care 
providers named are retired or deceased 
and whether he has any knowledge as to 
where his records from those health care 
providers were sent.  In addition, the RO 
should obtain any pertinent VA or other 
inpatient or outpatient treatment 
records, subsequent to December 1999, the 
date of the most recent evidence of 
record.  When received, these documents 
should be incorporated in the claims 
folder.  Of particular interest would be 
any and all records of treatment of the 
veteran from doctors A. J. Mitchum and 
Aquina, whose office is located at 
201 Dover Road in Clarksville, Tennessee, 
37042, and from Dr. Donald R. Richardson, 
whose office is located at 1740 Memorial 
Drive in Clarksville, Tennessee, 37043.  
The RO should also attempt to obtain all 
records of treatment of the veteran at 
the Dover Road Medical Center (presumably 
also located in Clarksville, Tennessee).  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If 
records identified by the veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should then be afforded 
an additional VA cardiovascular 
examination in order to more accurately 
determine the exact nature and etiology 
of his systolic heart murmur.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should offer an opinion as 
to whether the veteran's heart murmur as 
likely as not had its origin during his 
period of active military service, or, 
rather, was the result of some other, 
nonservice-related event, such as 
preservice histoplasmosis.  Should it be 
determined that the veteran's heart 
murmur is the result of histoplasmosis 
prior to service, or some other 
preservice event, an additional opinion 
is requested as to whether that 
disability (i.e. heart murmur) underwent 
an increase in severity beyond natural 
progress during service.

4.  The claims folder and a separate copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims for service connection 
for bilateral defective hearing and heart 
disease, as well as for a chronic lung 
disorder (claimed as the residual of 
exposure to Agent Orange), and 
hypertension.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



